Citation Nr: 0318894	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for cold injury 
residuals of the right foot, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for cold injury 
residuals of the left foot, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  Records associated with his claims file reflect that 
he was a Prisoner of War of the German Government for 
approximately six months.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1999 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein a 10 percent 
rating for service-connected frozen feet was increased to a 
30 percent rating for cold injury residuals of each foot, 
effective as of June 21, 1999, the date of receipt of the 
veteran's claim for increased compensation.  In addition, the 
RO, in that September 1999 rating decision, denied 
entitlement to TDIU benefits.  The veteran appealed the 
September 1999 decision to the Board.  In April 2001, the 
Board denied entitlement to increased ratings for cold injury 
residuals of each foot, and to TDIU benefits.  The veteran 
thereafter appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) which, by means of an 
Order issued in July 2001, vacated the Board's decision and 
remanded the case to the Board for further adjudication.  In 
May 2002, the Board again denied the claims on appeal; the 
Court, by means of an Order issued in January 2003, again 
vacated the Board's decision, and remanded the case to the 
Board for action pursuant to the Joint Motion for Remand and 
to Stay Proceedings on which the Court's Order was premised.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

The Board is also of the opinion that additional development 
of the medical evidence would be helpful.  The veteran was 
most recently accorded VA examination of his feet in July 
1999.  The Board finds that the report of a more 
contemporaneous medical examination, to include one in which 
the examiner renders an opinion as to whether the veteran's 
bilateral cold injury residuals render him unemployable, 
would be of significant probative value.

This case is accordingly REMANDED for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The veteran should be accorded an 
examination of his cold injury residuals 
of the feet.  The nature and severity of 
foot impairment deemed to be such 
residuals should be evaluated at this 
time.  All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, 
comprehensive, and legible manner on the 
examination report.  The examiner should 
also be requested to render an opinion as 
to whether the veteran's cold injury 
residuals of the feet preclude him from 
obtaining and maintaining any form of 
substantially gainful employment.  The 
veteran's claims folder is to be 
furnished to the examiner prior to this 
examination, for his or her review and 
referral.

3.  Following completion of the above 
actions, the RO should review the 
veteran's claims and determine whether 
increased ratings for cold injury 
residuals of the feet and TDIU benefits 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




